Citation Nr: 1242458	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  09-05 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder, to include as secondary to service-connected diabetic peripheral neuropathy.

2.  Entitlement to service connection for a left ankle disorder, to include as secondary to service-connected diabetic peripheral neuropathy.

3.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected diabetic peripheral neuropathy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran retired in July 1977 after more than 20 years of active military service.

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2008 and December 2008 rating decisions issued by the Wichita, Kansas Department of Veterans Affairs Regional Office.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in April 2010.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

In October 2010, these issues were remanded for further development and the case now returns to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the October 2010 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board also notes that VA treatment records dated from October 2010 to October 2012 have been uploaded to Virtual VA.  Such records were associated with the file after the issuance of the most recent December 2011 supplemental statement of the case; however, the Veteran's representative waived the AOJ consideration of this evidence.  38 C.F.R. § 20.1304(c) (2012).  Therefore, the Board may properly consider such evidence.


FINDINGS OF FACT

1.  A right ankle disorder is not related to any disease, injury, or incident of service; arthritis did not manifest within one year of service discharge; and such was not caused or aggravated by service-connected diabetic peripheral neuropathy.

2.  A left ankle disorder is not related to any disease, injury, or incident of service; arthritis did not manifest within one year of service discharge; and such was not caused or aggravated by service-connected diabetic peripheral neuropathy.

3.  A right knee disorder is not related to any disease, injury, or incident of service; arthritis did not manifest within one year of service discharge; and such was not caused or aggravated by service-connected diabetic peripheral neuropathy.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a right ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2012).

2.  The criteria for establishing service connection for a left ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2012).

3.  The criteria for establishing service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, January 2008 and August 2008 letters, sent prior to the initial unfavorable decisions issued in July 2008 and December 2008, respectively, and a February 2011 letter advised the Veteran of the evidence and information necessary to substantiate his service connection claims on both a direct and secondary basis, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

While the February 2011 letter was issued after the initial July 2008 and December 2008 rating decisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the February 2011 letter was issued, the Veteran's claims were readjudicated in the December 2011 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.  Accordingly, the Board finds that VA has satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1). 

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file, to include the Veteran's electronic Virtual VA file, contains his service treatment records, as well as post-service reports of VA treatment and examination.  Moreover, the Veteran's statements and testimony in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no additional available outstanding evidence that has not been requested or obtained has been identified. 

Pursuant to the October 2010 remand, the Veteran was afforded a VA examination in December 2010 to determine the etiology of his claimed disorders and whether such were related to service or otherwise secondary to his service-connected diabetic peripheral neuropathy.  The Board finds that the VA examination is adequate because, as shown below, it was based upon full and accurate review of the Veteran's pertinent medical history.  Moreover, the VA examiner considered the Veteran's lay assertions and current complaints, described the claimed disorders in sufficient detail, and offered an opinion based on all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

The Board also finds that there was substantial compliance with the October 2010 remand directives.  Specifically, the Board directed the AOJ to provide the Veteran with adequate VCAA notice, and obtain the Veteran's outstanding pertinent VA treatment records dated from January 2009 to present and associate such records with the claims file.  Thereafter, the Veteran was to be afforded a VA examination with opinion.  Upon remand, a fully compliant VCAA notice letter was provided to the Veteran in February 2011, VA treatment records dated through October 2012 have been uploaded to the Veteran's Virtual VA file, and as noted, the Veteran underwent a VA examination in December 2010.  Thereafter, the AOJ readjudicated the matter in a December 2011 supplemental statement of the case, as directed by the Board.  Therefore, the Board finds that the AOJ has substantially complied with the October 2010 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.

Additionally, in April 2010, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge. In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the April 2010 hearing, the undersigned enumerated the issue on appeal. Also, information was solicited regarding the nature and etiology of his bilateral ankle and right knee disorders.  In this regard, the Veteran's contentions regarding direct and secondary service connection were discussed.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been associated with the claims file.  In this regard, an opinion regarding the etiology of the Veteran's claimed disorders was obtained on remand in December 2010.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims for service connection.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis 

Initially, the Board notes that all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran claims that he has right ankle, left ankle, and right knee disorders as a result of his military service, or, in the alternative, as secondary to his service-connected diabetic peripheral neuropathy.  In this regard, the Board notes that he is service-connected for diabetic peripheral neuropathy.  Therefore, he contends that service connection is warranted for such disorders. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  The Board's duty is to assess the credibility and weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193   (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records reflect that he was seen for left ankle injuries/complaints on April 1964, May 1964, September 1972, February 1974, and October 1976.  X-rays were negative and the Veteran was provided an Ace bandage, moist heat, and, in one instance, physical therapy for one week.  A December 1965 treatment record documents the Veteran's complaints and treatment for a right ankle injury.  Included on the February 1974 treatment record for the left ankle injury is treatment for a right knee injury.  There was no noted tenderness or swelling.  On his May 1977 service retirement physical, the Veteran reported swollen or painful joints.  Significantly, the examiner noted that such reference was to his left elbow and right shoulder.  There was no reference to the Veteran's bilateral ankles or right knee.  Notably, clinical evaluation of the bilateral ankles and knee was normal.

During a November 1977 VA orthopedic examination conducted for the purposes of evaluating the left elbow and right shoulder, the Veteran did not identify any complaints related to his bilateral ankles or right knee.  VA treatment records from February 2007 to October 2012 show, among others, ongoing treatment for bilateral ankle and right knee osteoarthritis.  During the April 2010 hearing, the Veteran reiterated his contentions that his claimed disorders were related to the injuries sustained in service, or, in the alternative, to his service-connected diabetic neuropathy.

On December 2010 VA examination, the Veteran reported that his right knee disorder had its onset many years ago, and that his bilateral ankle disorder started in the 1960's.  He reported that he experiences constant bilateral ankle and right knee pain.  Physical examination was essentially unremarkable, however X-rays did reveal bilateral ankle and right knee degenerative joint disease (DJD).

The examiner opined in pertinent part that there was no evidence to support any residual disability of the bilateral ankles or right knee.  Specifically, he indicated that, after full review of the Veteran's claims folder, there is no causal or temporal relationship between those remote occurrences and his current bilateral ankle and right knee condition.  The examiner noted that decades from his service time have elapsed since his DJD was diagnosed and that the presumed etiology is age, obesity, the stress on his joints due to being overweight.  Based on such, he opined that the Veteran's bilateral ankle and right knee DJD is less likely as not caused by or the result of 2 sprains of the left ankle and 1 sprain of the right ankle and right knee.

The examiner further opined that the Veteran's right knee DJD, right and left ankle DJD was not caused by or aggravated by diabetic peripheral neuropathy.  In support of such opinion, he noted that there is no correlation between the joints and the nerves to cause or aggravate his knee and ankle disorders.  The examiner noted that the Veteran has had normal diabetic foot exams by a podiatrist noting no sensory loss through 2007.  Additionally he had a VA examination noting that sensory peripheral neuropathy in bilateral lower extremities was present in February 2008.  Osteoarthritis was noted in the right ankle in September 2007.  The Veteran reports right knee pain in October 2007.  There is no documentation in the electronic record of any problems with his left ankle.

The Board finds that the December 2010 VA examiner's opinions are entitled to great probative weight.  In this regard, the Board notes that the VA examiner offered etiological opinions as to each claimed disorder and based his conclusions on interviews with the Veteran, reviews of the record, and full examinations. Moreover, he offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124   (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Consequently, the Board assigns great probative value to the VA examiner's opinions regarding the etiology of the Veteran's claimed disorders.

In March 2011, the Veteran submitted a letter from his treating VA physician in which she noted that he had chronic knee and ankle pain that had been progressive and, per his report, had stemmed from an accident in the service.  However, the Board finds that the Veteran's physician is not offering an etiological opinion, but rather repeating his assertion that his disorders are related to his military service.  

The Board has first considered whether service connection is warranted for the Veteran's bilateral ankle and right knee disorders on a presumptive basis.  However, the record fails to show that the Veteran manifested arthritis to a degree of 10 percent within the one year following his active duty service discharge in July 1977.  As such, presumptive service connection is not warranted for bilateral ankle and right knee disorders.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Relevant to whether the Veteran's claimed disorders are related to service, the probative December 2010 VA examiner determined that there was no evidence to support any residual disability of the bilateral ankles or right knee.  Specifically, he indicated that, after full review of the Veteran's claims folder, there is no causal or temporal relationship between those remote occurrences and his current bilateral ankle and right knee condition.  Rather, he indicated that the presumed etiology is age, obesity, the stress on his joints due to being overweight.  Likewise, as relevant to the secondary aspect of the Veteran's claims, the December 2010 VA examiner determined that there was no correlation between the joints and the nerves to cause or aggravate his knee and ankle disorders.  

The Veteran has also offered his opinion indicating that his bilateral ankle and right knee disabilities are due to service or have been caused or aggravated by his diabetic peripheral neuropathy.  However, the question of causation and aggravation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Additionally, to the extent that the Veteran has contended that he has experienced bilateral ankle and right knee symptomatology since his service discharge, the Board finds such statements to lack credibility and, therefore, accords no probative weight to such contentions.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In this regard, the Veteran reported at his December 2010 VA examination that he has experienced episodes of twisting his ankles and has had pain and "clicking" intermittently in his right knee since service.  

In the instant case, the Board finds the Veteran's statements regarding continuity of symptomatology to be not credible as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.   Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  In this regard, on the Veteran's retirement physical examination, the knees (lower extremities) and feet (ankles) were normal on clinical evaluation at that time.  Furthermore, post-service treatment records do not show any treatment for bilateral ankle or knee disorders prior to 2000.  Finally, the Board observes that the Veteran had previously filed claims in 2002 and 2003, but did not claim service connection for his bilateral ankle and right knee disorders.  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he has experienced bilateral ankle and right knee symptoms since service is inconsistent with the contemporaneous evidence.  As such, the Veteran's lay assertions of continuity of such symptomatology are less credible and persuasive in light of the other evidence of record, and are, in fact, outweighed by this evidence.  Consequently, based on the foregoing evidence, the Board finds that the Veteran's statements regarding continuity of bilateral ankle and right knee symptomatology to be not credible.  

Therefore, the Board finds that the Veterans' bilateral ankle and right knee disorders are not related to any disease, injury, or incident of service; arthritis did not manifest within one year of service discharge; and such were not caused or aggravated by service-connected diabetic peripheral neuropathy.  Consequently, service connection for such disorders is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for bilateral ankle and right knee disorders.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a right ankle disorder, to include as secondary to service-connected diabetic peripheral neuropathy, is denied.

Service connection for a left ankle disorder, to include as secondary to service-connected diabetic peripheral neuropathy, is denied.

Service connection for a right knee disorder, to include as secondary to service-connected diabetic peripheral neuropathy, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


